                 IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TEXAS
                          SHERMAN DIVISION

EDWARD BUTOWSKY, in his personal and
professional capacities,

                      Plaintiff,        Case No. 4:19-cv-00180-ALM-KPJ
v.

MICHAEL GOTTLIEB, et al.,               ORAL ARGUMENT REQUESTED

                      Defendants.




         DEFENDANTS GOTTLIEB, GOVERNSKI, AND BOIES SCHILLER
     FLEXNER LLP REPLY IN SUPPORT OF MOTION FOR RULE 11 SANCTIONS
            Defendants Mr. Gottlieb, Ms. Governski, and Boies Schiller Flexner LLP (“BSF

     Defendants”) file this Reply in support of their Motion For Rule 11 Sanctions against Plaintiff

     Edward Butowsky and his counsel, Ty Odell Clevenger. Dkt. 156 (“Rule 11 Motion”).1

I.       THE OPPOSITION OFFERS NO COGNIZABLE                                 DEFENSE        FOR     THE
         COMPLAINT’S RULE 11(B)(2) VIOLATIONS.

            Mr. Butowsky’s Response in Opposition to the Motion [Dkt. 172] (“Opposition”) relies

     chiefly on speculation, ad hominem attacks, and recycled legal arguments from Mr. Butowsky’s

     oppositions (Dkt. 116; Dkt. 123) to the BSF Defendants’ motions to dismiss (Dkt. 104; Dkt. 105).

     The BSF Defendants directly addressed the frivolity of these legal arguments in two replies (Dkt.

     128; Dkt. 129), which Mr. Clevenger has never addressed and has therefore conceded the

     arguments contained therein. See Bond St. Ltd, LLC v. Liess, No. 4:12-CV-755, 2014 WL

     12577128, at *3 (E.D. Tex. Apr. 3, 2014), report and recommendation adopted, No. 4:12-CV-755,

     2014 WL 12577108 (E.D. Tex. Sept. 11, 2014). Mr. Clevenger claims he and his client cannot be

     held accountable for pressing legally frivolous arguments because they are “‘creative’ arguments”

     or “deal with unsettled law.” Opposition at 46. But advancing legal arguments that have been

     flatly rejected, are contrary to settled law, or are unreasonable on their face is not creative

     lawyering; it is frivolous and sanctionable. See Rule 11 Motion at 57; Rule 11(b)(2); Sheshtawy

     v. Conservative Club of Houston, Inc., No. 4:16-CV-733, 2016 WL 10880233, at *4 (S.D. Tex.

     Dec. 14, 2016); Florance v. Bush, No. 3:09-CV-1470-B-BH, 2010 WL 2710665, at *3 (N.D. Tex.


     1
      This Reply does not address Mr. Clevenger’s invective in the Opposition other than to say that it
     “fails to conform . . . to the level of decorum required of litigants before this Court.” See
     ClearValue, Inc. v. Pearl River Polymers, Inc., No. 6:06-cv-197, 2012 WL 12914643, at *3 (Nov.
     15, 2012) (also quoting Whitehead v. Food Max of Miss., Inc., 332 F.3d 297, 805 (5th Cir. 2003):
     “Filing otherwise legitimate documents that use abusive language toward opposing counsel could
     also violate [Rule 11].”); see also L.R. AT-3(e), (k). This Reply also does not re-address all of the
     Rule 11 violations set forth in the Motion, but continues to assert that the Complaint violates Rule
     11(b)(1), (2), and (3).


                                                      1
June 24, 2010), report and recommendation adopted, No. 3:09-CV-1470-B-BH, 2010 WL

2710596 (N.D. Tex. July 8, 2010); Jordaan v. Hall, 275 F. Supp. 2d 778, 788 (N.D. Tex. 2003).

       Defendants will not restate the legal arguments already before this Court in the motion to

dismiss briefing, which this Reply hereby incorporates in full. Defendants will addresses only the

following limited points raised for the first time in the Opposition:

   Choice of Law: The Opposition implicitly admits that Mr. Butowsky’s legal claims would be

    frivolous if Texas law applies, and recycles the post hoc legal theory that Texas law does not

    apply here. Compare Opposition at 3–4 with Dkt. 129 at 67; see also Rule 11 Motion at 56.

    Mr. Clevenger neither denies nor explains why he told the United States District Court for The

    District of Columbia (“D.D.C.”) that “Texas law applies to Mr. Butowsky’s claim” nor that

    holding otherwise would necessarily defeat his personal jurisdiction theory (frivolous as it may

    be). See Dkt. 105 at 25; Dkt. 129 at 47.

   First To File: Mr. Clevenger argues that a “reasonable attorney could believe” that the First-

    To-File doctrine does not bar this lawsuit, Opposition at 45, but his own admission that the

    two cases overlap factually forecloses this argument. See Dkt. 129 at 14; see also Dkt. 105

    at 1722. Mr. Clevenger claims the D.D.C. “refused” to but would have granted the BSF

    Defendants’ anti-suit injunction motion had it “established their first-to-file argument as a

    matter of law.” Opposition at 5. But Judge Richard Leon stated that he has not yet ruled on

    that motion because of the overlapping issues. See Dkt. 105 at 1213 (Judge Leon: “Why

    wouldn’t [Butowsky] just dismiss that case down there and let the issues play out here?”

    because that is the “simplest solution”).2


2
  Mr. Clevenger does not explain why his “offer” to stay his legally and factually frivolous lawsuit
fact is a “reasonable solution” or one that absolves sanctionable conduct.


                                                  2
         Personal Jurisdiction: Rather than address the fact that Mr. Clevenger’s personal jurisdiction

          argument has been rejected by the Fifth Circuit, Dkt. 104 at 67, he claims without support

          that the BSF Defendants have “waived” the issue and cites out-of-circuit law that a claim can

          be frivolous only when the pleader has “no hope of success.” Opposition at 6. But both the

          law of this circuit and Rule 11 hold that sanctions are appropriate where, as here, a “Plaintiff

          has attempted to press claims against the individuals named as defendants having no reasonable

          basis to believe this Court has personal jurisdiction over them” for the reasons discussed in

          detail in the personal jurisdiction motion to dismiss and reply. See Ryan v. Dep't of the Air

          Force, No. SA-10-CA-240-FB, 2010 WL 11602018, at *18 (W.D. Tex. Dec. 14, 2010), report

          and recommendation adopted sub nom. Ryan v. Donley, No. SA-10-CA-240-FB, 2011 WL

          13273022 (W.D. Tex. Mar. 3, 2011); see also Dkt. 104; Dkt. 155.

II.       THE OPPOSITION LIKEWISE FAILS TO ADVANCE ANY COGNIZABLE
          DEFENSE FOR THE COMPLAINT’S RULE 11(B)(3) VIOLATIONS.

             As explained at length in the Motion, the Complaint pleads baseless and irrational

      allegations, many of which Mr. Butowsky himself has directly discredited. See Rule 11 Motion at

      714; Garza v. Weekley, 85 F.3d 619, 621 (5th Cir. 1996); Skidmore Energy, Inc. v. KPMG, 455

      F.3d 564, 568 (5th Cir. 2006).3 The Opposition neither denies nor addresses the fact that Mr.

      Butowsky authorized the filing of pleadings he knew contained false allegations, including that

      Ellen Ratner told him that Mr. Rich was involved in the DNC hack, see Rule 11 Motion at 89,

      which warrants sanctions at a minimum against Mr. Butowsky. See Garza, 85 F.3d at 621. Mr.


      3
        Mr. Clevenger contends, without factual or legal support, that the Motion asks “the Court to
      resolve disputed facts at the pleadings stage” but ignores that the law permits Courts to assess
      sanctions for baseless assertions. Opposition at 9; see McCord v. Moss, No. 92-4297, 1992 WL
      352626, at *3–4 (5th Cir. Nov. 19, 1992); Cerda v. Billingsley, No. CV SA-09-CA-816-FB, 2010
      WL 11570223, at *3 (W.D. Tex. July 23, 2010), report and recommendation adopted, No. SA-09-
      CA-816-FB, 2010 WL 11570225 (W.D. Tex. Aug. 30, 2010); Garza, 85 F.3d at 620.


                                                       3
Clevenger’s claim that this allegation was the result of his “mistake” is misleading at best—Mr.

Butowsky personally recited the same lie in public alongside the filing of the first amended

complaint as part of publicizing the filing. See, e.g., Rick Ungar Show, Bonus Highlight Segment:

Ed Butowsky (July 10, 2019), www.rickungarshow.com/bonus-highlight-segment-ed-butowsky/

(Butowsky: Ms. Ratner said “Seth and Aaron Rich were the ones who sold the emails to

Wikileaks.”) and Ex. 26 to Rule 11 Motion, Dkt. 156–27 (Butowsky tweet linking to an news

article that repeats the false and defamatory statement); see also Rule 11 Motion at 89. Unless

Mr. Clevenger was instructing Mr. Butowsky on what to say to the media about Mr. Butowsky’s

own recollection about what Ms. Ratner said, the mistake could not have been Mr. Clevenger’s.

If Mr. Clevenger did issue such instructions, Rule 11 sanctions are obviously warranted.

       Remarkably, more than two years into this conspiracy theory, Mr. Butowsky and Mr.

Clevenger have changed Mr. Butowsky’s story again: Mr. Butowsky now claims that he learned

about Mr. Rich’s involvement from Mr. Assange personally during a conversation on November

14, 2018. See Opposition at 7. Apart from the dubiety of Mr. Butowsky concealing such

information for close to a year with active litigation ongoing in multiple jurisdictions, his freshly-

minted version of events runs head first into his earlier public declaration, on July 28, 2019, that

he had “never spoken to [Assange] in my life.” Consortium News, Ed Butowsky on the ongoing

Seth Rich controversy (July 28, 2019), www.youtube.com/watch?v=KrtSGGklGmM, beginning

at 12:30.

       Mr. Clevenger claims his conduct is not sanctionable because the allegations “met and

exceeded the ‘information and belief standard,’” Opposition at 67, but Rule 11 explicitly states

that information and belief alone is insufficient unless it is “formed after an inquiry reasonable

under the circumstances.” Rule 11(b); see also Skidmore Energy, 455 F.3d at 567. Mr. Clevenger



                                                  4
admits by omission that he did not perform any inquiry into any of allegations that form the basis

of the Rule 11 Motion and, instead, relied solely on his own and Mr. Butowsky’s inferences, and

on discounting his client’s own public contemporaneous statements as lies. See Opposition at 79

(failing to explain why he filed the Ratner allegation without doing any inquiry into its truth and

instead relied); id. at 910 (citing Butowsky Declaration that admits lying to press in

contemporaneous statements); id. at 1012 (accusing the BSF Defendants of having “reneged” on

WikiLeaks/Assange subpoena is his own opinion that their attempts “unpersuasive” and a “hoax”

and “sham”); id. at 13 (Bauman declaration based on “inferences”).4 Mr. Clevenger can and should

be sanctioned for his “complete failure” to conduct any investigation before adopting the

representations of a client who admits to having a history of fabricating statements about the very

issues to which Mr. Clevenger signed his name. See Worrell v. Houston Can! Acad., 287 F. App'x

320, 325 (5th Cir. 2008); Motion at 13 (citing cases); see also Erwin v. Russ, 481 F. App’x 128,

130 (5th Cir. 2012) (affirming sanctions against Mr. Clevenger for filing a “broad and conclusory

initial complaint” predicated on a “grand conspiracy”).




4
 Mr. Clevenger devotes multiple pages to a discussion about the BSF Defendants’ bar complaint
against Mr. Clevenger, which besides being a red herring ignores that the BSF Defendants filed a
bar complaint against Mr. Clevenger for the same reasons they filed the Motion.


                                                5
Dated: November 5, 2019   /s/ Paul J. Skiermont

                          SKIERMONT DERBY LLP
                          Paul J. Skiermont (TX Bar No. 24033073)
                          Steven J. Udick (TX Bar No. 24079884)
                          1601 Elm Street, Suite 4400
                          Dallas, TX 75201
                          Tel: (214) 978-6600
                          Fax: (214) 978-6601
                          pskiermont@skiermontderby.com
                          sudick@skiermontderby.com

                          Attorneys for Defendants Michael Gottlieb, Meryl
                          Governski, and Boies Schiller Flexner LLP




                             6
                               CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2019, a true and correct copy of the foregoing

document was served on all parties of record via the Court’s ECF filing system.



                                            /s/ Paul J. Skiermont
